Judgment affirmed, with costs. Memorandum: While plaintiff’s proofs established that it was not indebted to defendant and that its corporate funds were used to pay the personal obligation of its president to defendant, of which fact the defendant had knowledge, it further appears that plaintiff had no creditors and such payment was consented to by all of its officers, directors and stockholders. Under such circumstances, there was no issue that should have been submitted to the jury and the verdict in defendant’s favor was properly directed. (Reif v. Equitable Life Assurance Society, 268 N. Y. 272; Roeder, Inc., v. Roeder, 236 App. Div. 87.) It also follows that procedural errors, if such there were, and errors in the admission and exclusion of evidence which *886did not prevent plaintiff from fully developing the facts in support of its alleged cause of action, cannot be said to have prejudiced any of plaintiff’s substantial rights. All concur, except Dowling, J., who dissents and votes for reversal and for granting a new trial. (The judgment is for defendant in an action in conversion.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.